EXHIBIT N Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” in the Base Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information and to the incorporation by reference of our report dated January22, 2013, with respect to the financial statements of Tortoise Energy Capital Corporation for the year ended November30, 2012, in the Registration Statement (Form N-2) filed with the Securities and Exchange Commission in this Amendment No. 40 under the Investment Company Act of 1940 (Registration No. 811-21725). /s/ Ernst & Young LLP Kansas City, Missouri March 13, 2013
